 1   XAVIER BECERRA
     Attorney General of California
 2   MONICA N. ANDERSON
     Senior Assistant Attorney General
 3   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 4   ELISE OWENS THORN, State Bar No. 145931
     TYLER V. HEATH, State Bar No. 271478
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7318
      Fax: (916) 324-5205
 8    E-mail: Elise.Thorn@doj.ca.gov
     Attorneys for Defendants
 9

10                            IN THE UNITED STATES DISTRICT COURT

11                         FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                      SACRAMENTO DIVISION

13

14
     RALPH COLEMAN, et al.,                             Case No. 2:90-cv-00520 KJM-DB (PC)
15
                                           Plaintiffs, STIPULATION AND ORDER
16                                                     EXTENDING THE DEADLINE FOR
                    v.                                 DEFENDANTS TO FILE THEIR FINAL
17                                                     CUSTODY AND MENTAL HEALTH
                                                       PARTNERSHIP PLAN
18   GAVIN NEWSOM, et al.,
19                                       Defendants.
20

21         On February 20, 2019, the Court ordered Defendants to update, finalize, and file their

22   Custody and Mental Health Partnership (CMHPP). (ECF No. 6095.) On April 12, 2019, the

23   Court approved the parties’ joint request providing Defendants until June 7, 2019 to file their

24   final CMHPP. (ECF No. 6126.)

25         Defendants met and conferred with the Special Master and Plaintiffs on the updated

26   CMHPP and have revised the plan several times to address concerns raised by the Special Master

27   and Plaintiffs. However, more work needs to be done to finalize the plan, including observation

28   and development of proposed trainings, observation of existing medical and mental health huddle
                                                   1
                                  Stip. & Order Extending Deadline to File CMHPP (2:90-cv-00520 KJM-DB (PC))
 1   processes, and holding additional workgroups to discuss identified ambiguities and concerns with
 2   the proposed approach. Accordingly, the parties stipulate to extend the June 7, 2019 deadline by
 3   ninety days such that Defendants will file their final CMHPP by September 5, 2019.
 4         IT IS SO STIPULATED.
 5     Dated: June 6, 2019                                   XAVIER BECERRA
                                                             Attorney General of California
 6                                                           ADRIANO HRVATIN
                                                             Supervising Deputy Attorney General
 7

 8                                                           /S/ ELISE OWENS THORN
                                                             Elise Owens Thorn
 9                                                           Deputy Attorney General
                                                             Attorneys for Defendants
10

11     Dated: June 6, 2019                                   ROSEN BIEN GALVAN & GRUNFELD, LLP
12
                                                             /S/ THOMAS NOLAN
13                                                           Thomas Nolan
                                                             Attorneys for Plaintiffs
14

15         The parties are reminded that the purpose of the Custody and Mental Health Partnership
16   Plan (CMHPP) is to effect “‘long-term and sustainable culture change’”, ECF No. 5477 at 7
17   (quoting ECF No. 5439 at 142), to ensure an adequate collaborative culture between custody and
18   mental health staff at all California Department of Corrections and Rehabilitation (CDCR)
19   prisons where class members are housed. See ECF No. 5477 at 6-7. The parties are further
20   reminded that the task at hand is to expand the CMHPP that has already been developed and is
21   “the product of significant effort by everyone involved”, ECF No. 6095 at 3, “to provide for
22   training focused at the CCCMS programs and the custody staff who interact with inmates and
23   mental health staff in those programs.” Id. at 6. With the understanding that the extension of
24   time is necessary to accomplish the foregoing, the stipulation is approved.
25         IT IS SO ORDERED.
26   DATED: June 7, 2019 (nun pro tunc)
27
                                                             UNITED STATES DISTRICT JUDGE
28
                                                      2
                                 Stip. & Order Extending Deadline to File CMHPP (2:90-cv-00520 KJM-DB (PC))
